          Case 1:18-cr-00528-JMF Document 316 Filed 06/19/20 Page 1 of 2
                                          LAW OFFICE OF

                            Jacob Barclay Mitchell, ESQ.
                                    140 Broadway, Suite 4611
                                   New York, New York 10005

TELEPHONE: (212) 204-2574                                     E-MAIL: jacobbarclaymitchell@gmail.com

CELLULAR: (540) 273-3400                                      FACSIMILE: (212) 858-7750




June 19, 2020

 Honorable Jesse M. Furman
 United States District Court Judge
 U.S. District Court
 Southern District of New York
 40 Foley Square
 New York, NY 10007

                   United States v. Adrienne Roberts: 18-cr-528
 Dear Judge Furman:

         I am CJA Counsel to defendant Adrienne Roberts in the above-referenced case. I am in
 receipt of the Court’s order denying Ms. Roberts’s renewed motion for compassionate release. I
 write to address one aspect of Ms. Roberts’s plight, which was not addressed in the Court’s
 order.

         According to Ms. Roberts, she has been designated to the United States Penitentiary in
 Hazelton, West Virginia. Such a placement would put her some 350 miles from New York
 City, hours away from even the closest airport. Ms. Roberts maintains a very real fear that such a
 designation will prevent her from seeing her family, especially her children, for the duration of
 her term of imprisonment.

        Additionally, Ms. Roberts informs counsel that she has a rival at Hazelton. An inmate with
 which Ms. Roberts has had violent interactions with at the MCC that has been sentenced to 40
 years imprisonment for murder and has little to lose. Ms. Roberts fears for her safety if put in the
 same lockup as her rival.

          The Court was cognizant of this issue at sentencing and recommended at Ms.
 Roberts’s judgment that she be designated to a facility as close as possible to New York to
 facilitate family visits. (Despite Ms. Roberts’s gruff brush off that, “[I]t don’t make a difference”.
 See Dkt. 288-1 pg. 29)

         In order to maintain Ms. Roberts’s family ties, particularly those with her children, we
 respectfully renew that request and ask that the Court endorse this letter and urge the BOP to
 reconsider designating Ms. Roberts to a facility where she will have access to her family.
      Case 1:18-cr-00528-JMF Document 316 Filed 06/19/20 Page 2 of 2




      As always, the Court’s consideration is greatly appreciated.


                                                                              Sincerely,

                                                                              /s/ Jacob B. Mitchell
                                                                              Jacob B. Mitchell, Esq.

Cc:   All Attorneys (ECF)



       Application GRANTED. As counsel is aware, the Court has no authority to specify a designation,
       which is within the control of the Bureau of Prisons. That said, the Court urges the Bureau of
       Prisons to designate Ms. Roberts to a facility as close to the New York City area as possible to
       facilitate the maintenance of ties to her family. Among other things, limitations on travel in light
       of the COVID-19 pandemic may make it particularly difficult for family to visit if Ms. Roberts
       is located far away from the New York City area.

       The Clerk of Court is directed to terminate ECF No. 315.

                                  SO ORDERED.




                                                      June 19, 2020
